Citation Nr: 1035816	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-49 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Her Nephew


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1944 to December 
1946, and from September 1950 to October 1968.  He died in 
October 2007, and the appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that 
decision, the RO denied entitlement to service connection for the 
cause of death and for DIC pursuant to 38 U.S.C.A. § 1318.

The appellant requested a Board hearing and one was scheduled for 
July 2, 2010, but the appellant indicated in a statement 
submitted that date that she no longer desired the hearing.

In March 2009, the appellant's state service organization 
representative, subsequently replaced as the appellant's 
representative by the individual named on the title page of this 
decision, participated in a Decision Review Officer (DRO) 
conference.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died in October 2007.

2.  At the time of the Veteran's death, service connection was in 
effect for the following: posttraumatic stress disorder (PTSD), 
rated 70 percent disabling effective July 2005; residuals, shell 
fragment wound, left lower chest with plueral thickening, 
adhesions, and retained foreign bodies, rated 30 percent 
disabling effective October 1996; gastritis, rated 30 percent 
disabling effective October 1996; hyperplastic sinusitis, rated 
10 percent disabling effective April 2001; and bursitis and scars 
of the right eyebrow and left lower hemithorax, each rated 
noncompensable.  The Veteran had also been granted a total 
disability rating based on individual unemployability (TDIU), 
effective July 12, 2005. 

3.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was rated totally disabling by a schedular or 
unemployability rating for a period of ten years immediately 
preceding his death, or for service-connected disability rated by 
VA as totally disabling continuously from his release from active 
duty.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law. See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, the facts are 
not in dispute and there is no legal basis for eligibility for 
DIC benefits under 38 U.S.C.A. § 1318.  The VCAA is therefore 
inapplicable and need not be considered with regard to the claim 
for DIC benefits under 38 U.S.C.A. § 1318.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).
In any event, in a February 2010 post-rating letter, the RO 
notified the appellant of the evidence needed to substantiate the 
claim for DIC benefits under 38 U.S.C.A. § 1318.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status as a veteran has  been substantiated.  The 
appellant was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of her  claim, in the February 2010 letter. 

While the February 2010 letter was provided after the initial 
adjudication of the claim, the timing deficiency was cured by 
readjudication of the claim in a June 2010 supplemental statement 
of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007); Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs), all of the identified post-service private and VA 
treatment records, and the death certificate and an amended death 
certificate.  The appellant indicated in her July 2010 statement 
that she did not have any additional evidence and asked that the 
Board continue processing her appeal based on the evidence of 
record.  Moreover, the discussion below reflects that no medical 
opinion is required to resolve the issue being decided herein.

 For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for DIC benefits under 38 U.S.C.A. § 
1318 is thus ready to be considered on the merits.


Analysis

As indicated below, the appellant's claim for service connection 
for the cause of her husband's death is being remanded for 
additional development.  Even where a Veteran died of non-
service-connected causes, however, VA will pay death benefits to 
the surviving spouse or children in the same manner as if the 
Veteran's death were service-connected, if: (1) the Veteran's 
death was not the result of his or her own willful misconduct, 
and (2) at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was: (i) rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; (ii) rated by VA as totally disabling continuously since 
the Veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the Veteran was a former prisoner 
of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 
1318(b).  The term "rated by VA as totally disabling" includes a 
TDIU.  38 C.F.R. § 3.22(c).

In this case, the Veteran's death was not the result of his own 
willful misconduct.  The evidence does not reflect, and the 
appellant has not contended, that the Veteran met any of the 
criteria of 38 U.S.C.A. § 1318(b)(2).  At the time of the 
Veteran's death, service connection was in effect for PTSD, rated 
70 percent disabling effective July 2005; residuals, shell 
fragment wound, left lower chest with plueral thickening, 
adhesions, and retained foreign bodies, rated 30 percent 
disabling effective October 1996; gastritis, rated 30 percent 
disabling effective October 1996; hyperplastic sinusitis, rated 
10 percent disabling effective April 2001; and, bursitis and 
scars of the right eyebrow and left lower hemithorax, each rated 
noncompensable.  The Veteran was also in receipt of a TDIU, 
effective July 12, 2005.

The above facts that are not in dispute reflect that the Veteran 
was not in receipt of a 100-percent schedular rating for any 
service-connected disability or combination of service-connected 
disabilities during his lifetime.  Moreover, while he was 
receiving compensation for service-connected disability that was 
totally disabling pursuant to the October 2006 grant of a TDIU, 
the TDIU was effective July 12, 2005, approximately two years and 
three months prior to his October 2007 death.  Thus, the Veteran 
was not receiving compensation for service-connected disability 
that was totally disabling for a continuous period of at least 10 
years immediately preceding death, and the appellant is not 
eligible for DIC pursuant to 38 U.S.C.A. § 1318(b)(2)(i).   In 
addition, the Veteran's active service ended in October 1968, and 
he was not rated totally disabled until more than thirty-five 
years later.  As such, the Veteran was not rated by VA as totally 
disabled continuously from his release from active duty, and the 
appellant is not entitled to DIC pursuant to 38 U.S.C.A. § 
1318(b)(2)(ii).  Moreover, there is no evidence or allegation 
that the Veteran was a POW and, accordingly, the appellant is not 
eligible for DIC pursuant to 38 U.S.C.A. § 1318(b)(2)(iii).

In addition, the regulation implementing 38 U.S.C.A. § 1318 - 38 
C.F.R. § 3.22 -provides that the term "entitled to receive" in 
the statute means that at the time of death, means that, at the 
time of death, the Veteran had a service-connected disability 
rated by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation to 
offset an indebtedness of the Veteran; (3) the Veteran had not 
received total disability compensation solely because of clear 
and unmistakable error (CUE) in a VA decision; (4) the Veteran 
had not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) VA 
was withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 C.F.R. § 
3.22(b).

The Board notes that there have been a number of decisions by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) clarifying the meaning of 38 C.F.R. § 3.22.  
Specifically, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal 
Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted 
an interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit found 
that the statutory language was ambiguous as to whether a 
"hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 
U.S.C.A. § 1311(a), which also has "entitled to receive" 
language, as interpreted in Hix (citation omitted), was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in 
conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 
1318.  Id. The Federal Circuit remanded the case for VA to 
undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the conflict 
between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 U.S.C.A. 
§ 1311(a) on the question as to whether a deceased Veteran had 
been totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and that 38 
C.F.R. § 3.22 provided the correct interpretation.  The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes as 
a bar to the filing of new claims posthumously by the Veteran's 
survivor, i.e., claims where no claim had been filed during the 
Veteran's life or the claim had been denied and was not subject 
to reopening - "hypothetical entitlement" claims.  Id. at 1379-
80.  Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime, and without consideration of hypothetical entitlement 
for benefits raised for the first time after a Veteran's death.  
See Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran died in October 2007 and the 
appellant's claim was filed later that month.  As such, these 
events occurred after VA's January 2000 amendment of 38 C.F.R. § 
3.22 and this regulation, as interpreted by the Federal Circuit, 
is applicable to the appellant's claim.  The evidence does not 
reflect, and the appellant has not alleged, that the Veteran had 
service-connected disability rated totally disabling by VA for 
any of the time periods specified in 38 U.S.C.A. § 1318(b) but 
was not receiving compensation due to any of the reasons 
enumerated in 38 C.F.R. § 3.22(b).  This includes a lack of 
evidence or allegation that the Veteran had applied for 
compensation but had not received total disability compensation 
due solely to CUE in a VA decision pursuant to 38 C.F.R. § 
3.22(b)(3).  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(holding that a valid claim of CUE requires specific allegations 
of CUE).  


The Board notes that the Veteran's TDIU was effective the July 
12, 2005, the date of an informal claim for a TDIU.  His prior 
claim for a TDIU had been denied in April 2004, and the Veteran 
did not include the issue of entitlement to a TDIU in his October 
2004 notice of disagreement (NOD) as to other determinations in 
that decision.  Therefore, the April 2004 decision denying a TDIU 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).  There is no evidence or allegation that the 
Veteran was entitled to an earlier effective date for his TDIU 
based on a CUE claim filed between the April 2004 decision and 
the July 12, 2005, effective date of the grant of a TDIU, and 
even if there were a basis for an earlier effective date, the 
TDIU would nevertheless have been in effect for fewer than 10 
years prior to the Veteran's death.

The only argument raised by the appellant in this regard is her 
argument in the November 2008 NOD that the Veteran was diagnosed 
as having PTSD in August 2006 by Dr. Bernstein, and that his PTSD 
had manifest itself many years prior to that time.  She attached 
a letter from Dr. Bernstein (previously of record and undated, 
although apparently written in 2006), indicating that the Veteran 
was under his care for PTSD and was unemployable due to this 
disability.  The appellant also attached lay statements 
indicating that the Veteran's psychiatric symptomatology was 
longstanding, and documents showing the RO's denial of prior 
incerased ratings claims because of the Veteran's failure to 
appear for examinations, which she cited as evidence of his 
worsening PTSD.

The appellant's arguments must fail as a matter of law.  Even 
assuming that the Veteran had longstanding PTSD, such a 
longstanding illness is not evidence that the Veteran had not 
received total disability compensation solely because of CUE in a 
VA decision, including the decision assigning a July 12, 2005, 
effective date for the TDIU.  The appellant has not cited a 
specific rating decision and without such specificity there is no 
valid claim that the Veteran did not receive total disability 
compensation solely because of CUE in a VA decision.  The 
appellant has similarly not claimed CUE in the April 2004 
decision denying a TDIU, at which time the Veteran had not yet 
met the standard for a TDIU on a schedular basis, see 38 C.F.R. § 
4.16(a), but even if there were CUE in that decision, it was the 
denial of an August 2003 claim, and a grant of the claim would 
not have resulted in a TDIU for ten years prior to the Veteran's 
October 2007 death.

The appellant also argued in her November 2008 NOD that the 100 
percent or total disability rating was required for five years 
rather than ten years.  The law is settled, however, that the 
five-year time period applies only to cases in which the Veteran 
was rated totally disabled continuously from service.  See 38 
U.S.C.A. § 1318(b)(2)(ii).  The Veteran was not entitled to 
receive such a rating during that time period.  

To the extent that the appellant has suggested the Veteran may 
have been hypothetically entitled to receive a 100-percent 
evaluation for at least 10 years prior to his death, the 
discussion above reflects that such hypothetical entitlement 
cannot serve as a basis for establishing entitlement to DIC under 
current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  
Therefore, for the reasons stated above, there is no basis under 
the applicable statute and regulation for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 and the appellant's claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 
1318 is denied. 


REMAND

With regard to her claim for service connection for the cause of 
the Veteran's death, the appellant argues that his service-
connected residuals of a shell fragment wound to the left lower 
chest with plueral thickening, adhesions, and retained foreign 
bodies, specifically, the lead from the shrapnel that remained in 
the Veteran's chest after he was wounded in combat in Korea, 
caused or contributed to his death from lung cancer.  
Significantly, an amended death certificate lists the immediate 
cause of death as end-stage lung cancer, due to, or as a 
consequence of, multiple shell fragments lodged in the chest 
probably of lead content.  A January 2009 affidavit for 
correction of a record contains the signatures of Drs. Leela and 
Prasad, and indicates as the reason for change that the lead 
shrapnel in the chest may have contributed to the development of 
lung cancer.

Given the ambiguity, as well as the lack of a rationale, in the 
affidavit purporting to substantiate the claim for service 
connection, the RO obtained a September 2009 VA medical opinion.  
In that opinion, a VA physician considered multiple articles 
regarding the health effects of lead in humans and animals.  He 
summarized these materials and indicating that "there is some 
evidence that lead may cause cancer, but this evidence is weak."  
He also noted that an International Agency for Research on Cancer 
had determined that the evidence for carcinogenicity of inorganic 
lead compounds for humans is inadequate but has classified these 
compounds as possibly carcinogenic and that a comprehensive 
review of multiple studies showed a significant excess risk of 
overall cancer, including lung cancer.  The physician concluded 
that the Veteran's lung cancer was more likely due to his long-
time smoking (which the evidence reflects he had stopped many 
years prior to his death), than to the multiple metallic foreign 
objects in his body.  The VA  physician based his opinion in part 
on his conclusion that metallic shrapnel pieces are usually steel 
and not lead.  His basis for this conclusion was that, "I have 
discussed that with a military personnel."

As noted by the appellant in her December 2009 substantive appeal 
(VA Form 9), the VA physician did not identify the military 
personnel to whom he spoke.  The Board finds that this lack of 
identification renders the September 2009 opinion inadequate for 
rating purposes because the Board cannot render a fully informed 
decision without knowing the basis for the conclusion of the 
military authority from whom the physician obtained his 
information.  See Stefl v. Nicholson, 21 Vet.App. 120, 123 
(2007).  A new VA opinion must, therefore, be obtained.  Cf. Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
the effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  If possible, 
the new opinion should be from the same VA physician, who should 
be asked to identify the source of his information and to provide 
information in support of the conclusion that the shrapnel 
fragments were steel rather than lead.  

In addition, Drs. Leela and Prasad, whose addresses appear on the 
private medical affidavit, should be asked to explain the reasons 
for their conclusions that the shrapnel fragments were lead, and 
to state whether it is at  least as likely as not (i.e., 50 
percent probability or more) that the shrapnel fragments 
contributed to the development of lung cancer.  Drs. Leela and 
Prasad should be instructed to provide a rationale for any 
opinion offered.
 
Accordingly, the claim for service connection for the cause of 
the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested. 

1.  Contact Drs. Leela and Prasad and ask 
them to explain the reasons for their 
conclusions that the shrapnel fragments in 
the Veteran's chest were lead rather than 
steel, and to state whether it is at least 
as likely as not (i.e., 50 percent 
probability or more) that the shrapnel 
fragments contributed to the development of 
lung cancer.  Drs. Leela and Prasad should 
address the Veteran's smoking, including 
the amount and length of time he smoked and 
the number of years prior to death that he 
had stopped smoking.  Drs. Leela and Prasad 
MUST provide a rationale for any opinion 
offered in order for the opinions to be 
deemed adequate for rating purposes.

2.  Contact the VA physician who authored 
the September 2009 opinion and request that 
he identify the source of his information 
regarding the type of fragments retained in 
the Veteran's body and provide information 
in support of the conclusion that the 
shrapnel fragments were steel rather than 
lead.  If such information cannot be 
obtained, the physician should offer an 
opinion as to the etiology of the Veteran's  
lung cancer without assuming that the 
shrapnel fragments were steel rather than 
lead.  He should also address the Veteran's 
smoking, including the amount and length of 
time he smoked and the number of years 
prior to death that he had stopped smoking.

The claims file must be sent to the 
physician for review.  The physician must 
provide a rationale for each opinion 
expressed.  If the physician is no longer 
available, please provide the claims folder 
to the appropriate medical professional to 
provide the opinion as to whether the cause 
of the Veteran's death was at least as 
likely as not caused by the retained shell 
fragments.  Again, complete rationale must 
be provided for all opinions expressed.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


